Citation Nr: 1143921	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-33 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1962 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In August 2010, the Veteran and his brother testified before the undersigned Veterans Law Judge at a Travel Board hearing at the New York RO.  The transcript of the hearing is associated with the claims file. 

This case was previously remanded by the Board in April 2011 for further evidentiary development, and is now ready for disposition.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's claimed in-service stressor of having witnessed several wounded soldiers and Dominican civilians aboard the U.S.S. Boxer during a time when hostile activity was present is consistent with the places, types, and circumstances of his service and is satisfactorily established by lay evidence.  

2.  The Veteran's response to the claimed stressor event involved a psychological or psycho-physiological state of fear, helplessness, or horror.

3.  The Veteran is currently diagnosed with PTSD and his PTSD symptoms have been attributed to his claimed in-service stressor by a VA psychologist. 




CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was incurred in active service. 38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(3) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In view of the favorable disposition below, the Board finds that any possible errors on the part of VA in fulfilling its duties under the VCAA with respect to the Veteran's claim are rendered moot.    

II.  Pertinent Law, Facts, and Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

While this case was being developed pursuant to the Board's April 2011 remand, an amendment was made to the regulation governing service connection for PTSD, 38 C.F.R. § 3.304(f).   Prior to the amendment, in order for service connection to be awarded for PTSD, the record had to show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. § 3.304(f).  

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amendment to 38 C.F.R. § 3.304(f) adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2011), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation was made effective, in pertinent part, for all claims appealed to the Board before July 13, 2010, which had not been decided by the Board as of July 13, 2010.

In this case, the Veteran seeks service connection for PTSD, on the bases that he developed PTSD as a result of having seen badly wounded American soldiers and Dominican civilians while stationed aboard the U.S.S. Boxer, which participated in the U.S. military action and evacuation that took place in the Dominican Republic beginning in April 1965 during a time of conflict and political unrest.  Because the Veteran alleges fear of hostile military activity but is not in receipt of any military citations clearly indicative of combat service such that the combat presumption under 38 U.S.C.A. § 1154(b) would apply, we must consider whether service connection is warranted under the amended regulatory provision, 38 C.F.R. § 3.304(f)(3), which applies to this claim.   

In evaluating the Veteran's claim under the amended regulatory provision, the Board will first consider whether the Veteran's claimed stressor event is consistent with the places, types, and circumstances of his service.

The Veteran's DD Form 214 and service records reveal that he served aboard the U.S.S. Boxer (LPH-4) as a deck engineer in the U.S. Navy and is in receipt of the Armed Forces Expeditionary Medal (AFEM) for his service aboard the Boxer in the Dominican Republic area for the period from April 28, 1965, to June 7, 1965. 

Also, the record contains an Wikipedia internet article entitled "1965 United States occupation of the Dominican Republic" wherein it is noted that United States Marines landed in the Dominican Republic in April 1965 and were later supported by the Army's 82nd Airborne Division during a time of political conflict and hostile activity in the country.  It is noted that a total of 13 American soldiers were killed and over 200 were wounded during the operation.  The Board finds the article generally to be credible.  

It is further observed that an internet printout of the history of the U.S.S. Boxer from the Dictionary of American Fighting Ships and United States Naval Aviation, 1910-1995, which is published by the Naval Historical Center, is included in the record.  In pertinent part, the history notes that the U.S.S. Boxer went to the Dominican Republic on April 27, 1965, and sent Marines ashore while the embarked helicopter, HMM-264, began an airlift in which over 1,000 U.S. nationals were evacuated to the naval task force off shore as a revolt in the country threatened their safety.    

Moreover, the Board notes that the Veteran's work performance appeared to have diminished after his service in the Dominican Republic area aboard the U.S.S. Boxer, which may be indicative of mental distress.  

Indeed, his enlisted performance record shows that his performance ratings in the areas of military behavior, leadership and supervisory ability, and military appearance were lower in May 1965 than in November 1964, which was prior to his service in the Dominican Republic area aboard the U.S.S. Boxer.  His performance ratings in the areas of military behavior, military appearance, and adaptability dropped further from May 1965 to November 1965.  

It is also significant that, in March 1966, a Navy personnel officer wrote at the direction of the Veteran's commanding officer that the Veteran had assigned marks of "2.8" in all traits and had "degenerated into a pathetic waste."  He wrote that the Veteran no longer took any interest in his work, would not perform simple duties unless supervised, demonstrated a very sloppy military appearance and showed no pride in his appearance.  The officer wrote that the Veteran had adopted the proverbial "short[-]timer" attitude and did not get along with his fellow shipmates.    

In evaluating the Veteran's claim, the Board will next consider whether there is evidence showing that a VA psychiatrist or psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor. 

The record shows that the Veteran underwent a VA PTSD examination in May 2011 pursuant to the Board's remand.  The examining psychologist (J.B., Ph.D.) confirmed review of the Veteran's claims folder prior to the examination in the examination report.  He wrote that the Veteran reported that the naval ship on which he was stationed, the U.S.S. Boxer, served as a holding area for wounded American soldiers as well as Dominican citizens in 1965.  He stated that he witnessed four badly wounded and mangled U.S. Marines, one of whom was screaming for help.  This was the Veteran's only reported stressor event.  

After a thorough evaluation of the Veteran, the examining psychologist concluded that the Veteran met the DSM-IV criteria for PTSD.  He noted that the Veteran's trauma-related symptoms were the direct result of intense fear in a hostile combat zone.  He added, however, that the Veteran did not meet the DSM-IV criteria for a major depressive disorder.  He explained that, while the Veteran did experience periods of depressed mood, his most salient symptom was high levels of anxiety and his current symptom cluster was best described by the diagnosis of PTSD.  

Because the VA examining psychologist provided a sound rationale in support of his conclusion which was based on a thorough review of the claims folder and evaluation of the Veteran, the Board finds his opinion to be of sufficient probative value to resolve this appeal. 

Thus, in consideration of the evidence discussed above, the Board resolves reasonable doubt in favor of the Veteran in finding that his competent lay account sufficiently establishes the occurrence of the claimed stressor event because it appears to be consistent with the places, types, and circumstances of his service aboard the U.S.S. Boxer in the Dominican Republic area at a time when hostile activity was present.  Further, the May 2011 VA PTSD examining psychologist found that the Veteran met the criteria for PTSD and attributed the Veteran's trauma-related symptoms to his "intense fear in a hostile combat zone."  

For these reasons, the Board gives the benefit of he doubt to the Veteran in finding that a grant of service connection is warranted for PTSD under the amended regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.304(f)(3); Gilbert, supra. 


ORDER

Entitlement to service connection PTSD is granted.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


